Citation Nr: 0532154	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  05-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in November 1972.  A 
certification by the Adjutant General of the United States 
Army, dated in February 1974, shows that the decedent had 
service with the Recognized Guerilla Service from January 29, 
1945, to March 15, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision and a January 
2005 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  In those decisions, the RO denied 
entitlement to dependency and indemnity compensation (DIC) 
based upon service connection for the cause of the decedent's 
death and denied entitlement to non-service-connected death 
pension.


FINDINGS OF FACT

1.  The decedent died in November 1972.  According to the 
death certificate dated that same month, his death was due to 
pulmonary tuberculosis, with apparently a cough as an 
antecedent cause.

2.  The service department has certified that the decedent 
served with the Recognized Guerrillas from January to March 
1945.

3.  At the time of his death, the decedent had no service-
connected disabilities.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service, or that it is presumed to be related 
thereto.

5.  The decedent's service department certified military 
service was with the Recognized Guerilla Service from January 
to March 1945.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may it be presumed to be related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).

2.  The requirements of basic eligibility for VA non-service-
connected death pension, based on qualifying service by the 
appellant's late husband, have not been met.  38 U.S.C.A. §§ 
101, 107, 1502, 1521, 1541 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1, 3.6, 3.8, 3.40 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
this was done.  The appellant received notice in October 
2004, and her claims were adjudicated in January 2005.  This 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the appellant 
of the evidence required to substantiate the claims and of 
her and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to VA.

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained.  Consequently, there are no outstanding records to 
obtain, and the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


II.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including tuberculosis, when manifested to a 
compensable degree within three years of separation.  38 
C.F.R. §§ 3.307, 3.309(a) (2005).

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating 
effects of a service-connected disability must have made the 
decedent materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or 
illness in service caused her husband's death.  As stated 
before, the decedent's death certificate states that he died 
from pulmonary tuberculosis.  The death certificate was 
illegible in some parts.

However, in his April and May 1946 processing affidavits, the 
decedent himself indicated, under oath, that he had sustained 
no wounds, and suffered from no illnesses, since December 8, 
1941.  Furthermore, when he underwent a medical examination 
in January 1946, after discharge, no abnormality of the 
decedent's lungs or chest was noted.  The only other medical 
evidence of record are two private documents dated in July 
2004.  E.A., M.D. indicated that he saw the decedent for 
difficulty breathing and easy fatigability.  The illness 
started several years from the consultation as chest and back 
pains, accompanied by a productive cough and blood streaked 
sputum.  The decedent was treated with anti-tuberculosis 
drugs, but he died in November 1972.

Finally, in May 2005, the appellant submitted the affidavit 
of two childhood friends of the decedent.  They indicated 
that they were aware that the decedent had pulmonary 
tuberculosis and a cough prior to his death.  They knew that 
he suffered from these illnesses during World War II and 
until his death.  They stated that he was treated by a doctor 
in February 1946 but no written records were made.  With 
regard to this affidavit, the Board does not find them to be 
reliable or competent evidence.  In particular, the 
decedent's April and May 1946 processing affidavits both 
indicated he had suffered from no illnesses since December 8, 
1941.  According to the submitted affidavit, he would have 
completed these forms just a few months after he was first 
treated for his pulmonary tuberculosis.  Since the processing 
affidavits were completed by the decedent at a time close to 
his discharge, the Board finds them to be more probative 
evidence.  Furthermore, while the affidavit also indicates 
the decedent suffered from these illnesses during his 
military service, the separation examination conducted in 
January 1946 shows his lungs were normal, and no illnesses 
were noted.  The Board also notes that there is no indication 
that the lay informants have any medical expertise.  
Therefore, the statements are not competent to establish the 
date of onset of tuberculosis.

Upon careful review of this case, the Board finds that no 
competent evidence has been submitted to relate the 
decedent's death to service.  No available competent evidence 
shows that the decedent suffered from pulmonary tuberculosis 
or any lung disorder during service or within three years of 
separation.  In addition, no competent medical evidence has 
been submitted to demonstrate that the decedent was diagnosed 
with or treated for any lung illness prior to 1972.  Lastly, 
there is no competent evidence otherwise linking the cause of 
death to any incident of service.  Therefore, his death may 
not be service connected.

Moreover, in evaluating the appellant's premise, the Board 
notes that the decedent had no service-connected disabilities 
during his lifetime.  Furthermore, there is no indication 
that the decedent's pulmonary tuberculosis or cough was 
related to service.  The evidence shows that the decedent was 
not diagnosed with pulmonary tuberculosis until 1972,.  In 
short, no medical opinion or other competent evidence 
relating the decedent's death from pulmonary tuberculosis and 
a cough to service or any incident of service has been 
presented.

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the casual relationship 
between the decedent's death and his military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused or 
contributed to the cause of the decedent's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the decedent's death.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  Non-service-connected Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 
2005).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002 & Supp. 
2005).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2005).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

As noted above, the service department has certified that the 
decedent had service with the Recognized Guerrillas from 
January to March 1945.  The service department's 
determination is binding on VA.  The Court of Appeals for 
Veterans Claims has held that findings by the United States 
service department verifying a person's service "are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In any case, the appellant has not submitted any 
other document to show that her husband had military service 
that would render her eligible to receive death pension.  She 
has not contended that he had service other than that 
certified by the service department.  There is no contention 
that the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.  The appellant merely contends that she has 
a right to non-service-connected death pension.  Since there 
is no disagreement with regard to the nature of the 
decedent's military service, a remand is not required to 
invite the appellant to submit any documents showing her 
husband had different service.  See Pelea v. Nicholson, 19 
Vet. App. 296 (2005).

In addition, the Board notes that the official documents do 
not indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
pension.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see 
also 38 C.F.R. § 3.8(a).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress. shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to non-service-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and basic eligibility for pension is precluded 
based upon the service of the decedent.  Therefore, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for cause of death is denied.

Entitlement to non-service-connected death pension benefits 
is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


